Citation Nr: 9920517	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for hypertension and heart 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  He also served in the United States Army Reserve from 
April 1966 to March 1970, with a period of active duty for 
training (ACDUTRA) from July 15, 1967, to July 29, 1967, and 
from March 1978 to December 1997 with additional periods of 
ACDUTRA.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision of the RO.  

In July 1998, the Board remanded this matter for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran's hypertension and any heart disability is due to 
disease which was incurred in or aggravated by active duty or 
ACDUTRA.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for hypertension and heart 
disease.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.6, 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals) (hereinafter 
referred to as "the Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation. Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for hypertension is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

The veteran claims that he developed hypertension while in 
active reserve service.  

The service medical records from the veteran's period of 
active duty are entirely negative for any evidence of 
hypertension or heart disease.  In fact, the first indication 
that the veteran was noted to be suffering from 
"[b]orderline" increased blood pressure was noted at the 
time of an Army Reserve enlistment examination conducted in 
March 1978.  Subsequently prepared Reserve medical records 
show that the veteran continued to exhibit findings referable 
to elevated blood pressure readings.  

However, none of the submitted medical evidence suggests any 
connection between the veteran has current hypertension and 
heart disability due to any disease which was incurred in or 
aggravated by the veteran's period of active service or by 
any period ACDUTRA.  

Although the veteran has presented sufficient medical 
evidence which documents that he suffers from hypertension 
and heart disability, no competent evidence has been 
submitted to support his assertions that any currently 
demonstrated disability is due to disease which was incurred 
in or aggravated by active service or ACDUTRA.  The veteran, 
as a lay person, is not competent to offer an opinion as to 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of competent evidence of a link between the 
veteran's hypertension and heart disease and service, the 
Board concludes that the veteran has failed to meet his 
initial burden of producing evidence of a well-grounded 
claim.  Hence, service connection must be denied.  

The Board finds that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify the veteran of 
"the evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet.App. 69, 79-
80 (1995).  In order to establish a well-grounded claim of 
service connection for hypertension and heart disease, the 
veteran must submit competent medical evidence that such 
disabilities were due to disease or injury which was incurred 
in or aggravated by active duty or ACDUTRA or due to injury 
which was incurred in or aggravated by service.  



ORDER

Service connection for hypertension and heart disease is 
denied, as a well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

